                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROBERT MEEKER, et al.,                                    CASE NO. C17-0376-JCC
10                              Plaintiffs,                    ORDER
11          v.

12   STARFISH CHILDREN’S SERVICES, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ joint Local Civil Rule 37 submissions
16   (Dkt. Nos. 54, 65). The Court has thoroughly considered the parties’ briefing and the relevant
17   record, and hereby ORDERS that:
18   I.     BACKGROUND
19          The Court has previously set forth the facts of this case, and will not repeat them here.
20   (See Dkt. Nos. 32, 76.) Since beginning discovery, a series of discovery disputes have arisen.
21   (See Dkt. Nos. 54, 65.) On March 25, 2019, in accordance with Local Civil Rule 37, the parties
22   filed their first joint motion for discovery (“LCR 37 Submission No. 1”), which included two
23   discovery disputes. (Dkt. No. 54.) Justifying the Court’s faith in the parties’ ability to resolve
24   discovery disputes without judicial intervention, the parties have since resolved one of these two
25   disputes. (Dkt. No. 75.) The remaining issue in LCR 37 Submission No. 1 is whether Plaintiffs’
26   adopted children’s medical records (besides C.M.’s, the adopted child at issue in this litigation)


     ORDER
     C17-0376-JCC
     PAGE - 1
 1   are discoverable. (See Dkt. No. 54.)

 2          On April 18, 2019, the parties filed their second joint motion for discovery (“LCR 37

 3   Submission No. 2”). (Dkt. No. 65.) LCR Submission No. 2 asks the Court to determine whether

 4   28 different privilege log entries asserted by Defendant Michael Bosmann are indeed subject to

 5   either the attorney-client privilege or the work product doctrine. (See id.) Plaintiffs assert that the

 6   privilege log entries are ripe for in camera review. (See id.)

 7   II.    DISCUSSION

 8          A.      Motions to Compel Discovery
 9          Discovery motions are strongly disfavored. “Parties may obtain discovery regarding any
10   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the
11   needs of the case . . . .” Fed. R. Civ. P. 26(b)(1). In addressing the proportionality of discovery,
12   the Court considers “the importance of the issues at stake in the action, the amount in
13   controversy, the parties’ relative access to relevant information, the parties’ resources, the
14   importance of the discovery in resolving the issues, and whether the burden or expense of the
15   proposed discovery outweighs its likely benefit.” Id. The Court has broad discretion to decide
16   whether to compel discovery. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d
17   1206, 1211 (9th Cir. 2002).
18          B.      LCR 37 Submission No. 1

19          In the parties’ first joint submission, Defendant Bosmann seeks the medical records of

20   Plaintiffs’ adopted children other than C.M. (Dkt. No. 54 at 13–15.) Defendant Bosmann asserts

21   that these records are relevant for two reasons: (1) the records may refute Plaintiffs’ assertion

22   that they are unable to provide adequate care for C.M. because they may show that Plaintiffs’

23   other children suffer from equally or more severe medical conditions; and (2) the records may

24   shed light on the amount of damages actually suffered by Plaintiffs (for example, if Plaintiffs’

25   other adopted children’s conditions have contributed to Plaintiffs’ claimed damages). (Id.)

26   Plaintiffs oppose the production of the medical records because: (1) the request invades the


     ORDER
     C17-0376-JCC
     PAGE - 2
 1   privacy of them and their other adopted children; and (2) Defendant Bosmann may obtain the

 2   information he seeks through less intrusive means. (Id. at 15–18.)

 3          The Court is mindful of the extremely sensitive nature of the medical records of

 4   Plaintiffs’ other adopted children. However, some of their medical history is relevant to whether

 5   Plaintiffs have the ability to properly care for C.M. This is because if Plaintiffs are able to care

 6   for equally or more severe medical conditions of their other children, they may be more capable

 7   of caring for C.M. than they indicate.

 8          Keeping in mind the sensitive nature of the children’s full medical files, the Court
 9   ORDERS Plaintiffs to produce, whether in the form of deposition testimony or a response to an
10   interrogatory, the following information about each of Plaintiffs’ other adopted children: (1)
11   medical diagnoses (except mental health diagnoses); (2) treatments related to the aforementioned
12   diagnoses; (3) prognoses; (4) a typical week of care for each child (including schedule and cost);
13   and (5) any special care each child needs over the course of a longer period of time (including
14   schedule and cost). In order to protect the confidential nature of this information, the parties are
15   ORDERED to submit a revised stipulated protective order that covers the medical history and
16   information for each of Plaintiffs’ adopted children other than C.M., no later than 14 days from
17   the entry of this order. Plaintiffs shall comply with this order no later than 14 days after the Court
18   enters the stipulated protective order.

19          C.      LCR 37 Submission No. 2

20          In the parties’ second joint submission, Plaintiffs seek in camera review of numerous

21   documents in Defendant Bosmann’s privilege log that he argues are either subject to the

22   attorney-client privilege or the work product doctrine. (Dkt. No. 65.)

23               1. Attorney-Client Privilege

24          Defendant Bosmann’s privilege log indicates that Privilege Log Entries 6, 21, 30, 31, and

25   33–42 are protected by the attorney-client privilege. (See Dkt. No. 65-1 at 6, 12, 16–18.) “A

26   party claiming that otherwise discoverable information is exempt from discovery on grounds of


     ORDER
     C17-0376-JCC
     PAGE - 3
 1   the attorney-client privilege carries the burden of establishing entitlement to the privilege.”

 2   Newman v. Highland Sch. Dist. No. 203, 381 P.3d 1188, 1191 (Wash. 2016). “An attorney or

 3   counselor shall not, without the consent of his or her client, be examined as to any

 4   communication made by the client to him or her, or his or her advice given thereon in the course

 5   of professional employment.” Wash. Rev. Code § 5.60.060(2)(a). “The attorney-client privilege

 6   applies to communications and advice between an attorney and client and extends to documents

 7   which contain a privileged communication.” Pappas v. Holloway, 787 P.2d 30, 34 (Wash. 1990).

 8          The privilege extends to corporate clients. Newman, 381 P.3d at 1191 (citing Upjohn v.
 9   United States, 449 U.S. 338, 396 (1981)). In the corporate context, the privilege applies to
10   communications between counsel and corporate employees regarding matters within the scope of
11   their corporate duties, supplied for the purpose of obtaining legal advice for the corporation, and
12   treated in a confidential matter. Upjohn, 449 U.S. at 394–95. Confidential conversations between
13   counsel and members of the top management of a corporation are covered by the attorney-client
14   privilege, as top management is empowered to act on behalf of the corporation. Commodity
15   Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 348 (1985). Additionally, confidential
16   conversations with mid-level or lower-level employees may be covered by the attorney-client
17   privilege if those employees possess information needed by counsel in order to give well-
18   informed legal advice, or if those employees are the people acting on counsel’s legal advice. See

19   Upjohn, 449 U.S. at 390–91. “[W]aiver may occur when the communication is made in the

20   presence of third persons” that do not include those listed above. See Dietz v. Doe, 935 P.2d 611,

21   619 (Wash. 1997).

22                       i. Privilege Log Entries 6 and 21

23          Plaintiffs assert that the attorney-client privilege is inapplicable to Privilege Log Entries 6

24   and 21 because the confidential communications were discussed with third parties, thus waiving

25   the privilege. (Dkt. No. 65 at 13–14.) Although it is not completely clear who these third parties

26   are, they include at least some Starfish board members and some employees of Starfish. (Dkt.


     ORDER
     C17-0376-JCC
     PAGE - 4
 1   Nos. 65-1 at 6–12, 65-2 at 3.) Discussion with fellow Starfish board members does not waive the

 2   privilege because such discussion is only fully informing the client, Starfish, about counsel’s

 3   advice. (Id.) However, discussion with mid-level and lower-level employees may waive the

 4   privilege, depending on whether those employees possess information needed by counsel or are

 5   acting on counsel’s legal advice. See Upjohn, 449 U.S. at 390–91. 1 Because Defendant Bosmann

 6   has not met his burden in establishing that Jet Tjarks and Scarlett Huang were necessary to the

 7   email exchange in Privilege Log Entry 6, Defendant Bosmann is ORDERED to produce

 8   Privilege Log Entry 6 for in camera review. To the extent any mid-level or lower-level
 9   employees were included on the email in Privilege Log Entry 21, Defendant Bosmann is
10   ORDERED to produce that entry for in camera inspection as well.
11                      ii. Privilege Log Entries 30, 31, and 33–42
12          The thrust of Plaintiffs’ argument with respect to Privilege Log Entries 30, 31, and 33–42
13   is that Defendant Bosmann has not met his burden of establishing that Michael Chen’s (one of
14   Starfish’s previous attorneys) communications were legal in nature and, even if he has, that the
15   crime-fraud exception to the privilege applies. (Dkt. No. 65 at 3–7.)
16          Only legal advice—not business advice—is covered by the attorney-client privilege. See
17   Kammerer v. W. Gear Corp., 635 P.2d 708, 711 (Wash. 1981). Although it is unclear from the
18   face of the privilege log what type of advice Mr. Chen is providing in Privilege Log Entries 30,

19   31, and 33–42, Defendant Bosmann supplemented those privilege log entries with his counsel’s

20   declaration, which contained more detailed information. 2 (See Dkt. No. 65-2.) The declaration

21   1
      Defendant Bosmann also alleges that the attorney-client privilege is not waived because some
22   of the authors and recipients on the emails in Privilege Log Entries 6 and 21 were individual
     defendants in a separate, similar lawsuit filed in New York. (Dkt. Nos. 65 at 18, 65-1 at 6–12,
23   65-2 at 3.) Discussion with other individual defendants in the New York litigation does not
     waive the privilege because those individual defendants are each entitled to that advice as well.
24
     2
       Evidence about whether the attorney-client privilege or the work product doctrine are properly
25   invoked by Defendant Bosmann in his privilege log is gleaned from the privilege log itself and
     his counsel’s declaration. See, e.g., Apple Inc. v. Samsung Elecs. Co., 306 F.R.D. 234, 237 (N.D.
26   Cal. 2015).

     ORDER
     C17-0376-JCC
     PAGE - 5
 1   makes clear that some of the entries contain legal advice, while others may not. Entries 30, 40,

 2   and 42 all clearly relate to legal advice because they concern employee insurance and benefits

 3   and the visa application process. (Dkt. No. 65-2 at 2–3.) However, the remainder of the entries

 4   may not necessarily contain legal advice, but may instead contain business advice. (See id.)

 5   Therefore, Defendant Bosmann is ORDERED to produce Privilege Log Entries 31, 33–39, and

 6   41 for in camera review. 3

 7          The attorney-client privilege “does not extend to communications in which the client

 8   seeks advice to aid him in carrying out an illegal or fraudulent scheme,” including the
 9   perpetration of a civil fraud. Whetstone v. Olson, 732 P.2d 159, 160 (Wash. Ct. App. 1986). This
10   exception applies “only when the client knows, or reasonably should know, that the advice is
11   sought for a wrongful purpose.” Id. at 161. An in camera inspection is not warranted if a bare
12   allegation of fraud is asserted; rather, in camera inspection is only appropriate “upon a showing
13   of a factual basis adequate to support a good faith belief by a reasonable person that wrongful
14   conduct sufficient to invoke the . . . exception . . . has occurred.” Id. at 311–12. The party
15   asserting the exception’s applicability has the burden of establishing its elements. Id. Plaintiffs
16   have not met this burden. They rely on bare allegations of fraud to assert that the exception is
17   applicable—specifically, they rely on the complaint and Naomi Kerwin’s conclusory and
18   speculative declaration that fraud abounds. (See Dkt. No. 65 at 6–7, 10–11.) Therefore, the Court

19   DENIES Plaintiffs’ motion with respect to their assertion that the crime-fraud exception vitiates

20   the attorney-client privilege.

21   //

22
     3
23     Plaintiffs also argue that the attorney-client privilege has been waived with respect to Privilege
     Log Entries 35, 36, and 41 because Mr. Chen’s legal advice was disclosed to third parties. (Dkt.
24   No. 65 at 5–6.) If all recipients, authors, and copied parties of and on these emails were Starfish
     board members at the time the email was sent, the privilege has not been waived. But if any mid-
25   level or lower-level employees are included on these emails, Defendant Bosmann is ORDERED
     to indicate such on his production of those entries, so that the Court can determine whether the
26   privilege has been waived for that independent reason. See supra, Section 2.C.1.i.

     ORDER
     C17-0376-JCC
     PAGE - 6
 1               2. Work Product Doctrine

 2           Defendant Bosmann asserts that Privilege Log Entries 26–29, 43–47, 57–58, and 64–66

 3   are protected by the work product doctrine. (Dkt. No. 65-2 at 16–28.) The work product doctrine

 4   states that “a party may not discover documents and tangible things that are prepared in

 5   anticipation of litigation or for trial by or for another party or its representative . . . .” Fed. R.

 6   Civ. P. 26(b)(3)(A). It protects not only an attorney’s own work, but also materials prepared on

 7   behalf of the attorney. See United States v. Nobles, 422 U.S. 225, 238–39, 239 n.13 (1975).

 8           The rule does not shield all documents relating to a case. Instead, it applies only to
 9   documents prepared in anticipation of litigation or for trial. Fed. R. Civ. P. 26(b)(3). To
10   determine whether a document was prepared “in anticipation of litigation,” courts examine the
11   totality of the circumstances surrounding the document to evaluate whether it was created
12   “because of” the threat of litigation. In re Grand Jury Subpoena, 357 F.3d 900, 907–08 (9th Cir.
13   2004). The inquiry focuses on whether the “document was created because of anticipated
14   litigation, and would not have been created in substantially similar form but for the prospect of
15   litigation.” Id. at 908 (citing United States v. Adlman, 134 F.3d 1194, 1195 (2d Cir. 1998)). The
16   party asserting the privilege must show that the “threat of litigation was impending.” Johnson v.
17   Allstate Prop. & Cas. Ins. Co., Case No. C14-5064-KLS, Dkt. No. 41 at 10 (W.D. Wash. 2014).
18           Even if documents are protected by the work product doctrine, they are still discoverable

19   if a party can show that it “has substantial need for the materials to prepare its case and cannot,

20   without undue hardship, obtain their substantial equivalent by another means.” Fed. R. Civ. P.

21   26(b)(3)(A)(ii).

22                         i.   Privilege Log Entries 26–29 and 64–66

23           Plaintiffs argue that these entries are not protected by the work product doctrine because

24   they are communications between Defendant Bosmann and a non-attorney third party. (Dkt. No.

25   65 at 14–15.) However, the fact that these documents were prepared at the direction of the

26   attorney, instead of with the attorney present, makes no difference as to whether the documents


     ORDER
     C17-0376-JCC
     PAGE - 7
 1   are protected. See Nobles, 422 U.S. at 238–39, 239 n.13. And the timing of the communications

 2   reinforces that these documents were made in anticipation of the present litigation. (See Dkt. No.

 3   65-2 at 3–4, 16–28.) All of these communications were made either: (1) after the New York

 4   litigation had been dismissed, but when the Plaintiffs anticipated that a new lawsuit would soon

 5   be filed; or (2) after the commencement of the instant litigation. (Dkt. Nos. 65-1 at 14–16, 26;

 6   65-2 at 3–4, 16–28.) As long as the documents are prepared in anticipation of litigation or for

 7   trial and are prepared by or for the party seeking the protection, the documents are subject to the

 8   protection of the work product doctrine. See In re Grand Jury Subpoena, 357 F.3d at 907–08.
 9   Therefore, Privilege Log Entries 26–29 and 64–66 are protected by the work product doctrine.
10          Thus, Plaintiffs may only compel production of these documents if they can show that
11   they have a substantial need for the materials to prepare their case and cannot, without undue
12   hardship, obtain their substantial equivalent by other means. See Fed. R. Civ. P. 26(b)(3)(A)(ii).
13   Plaintiffs have not met this burden: they have asserted no substantial need for these materials and
14   no undue hardship that would occur by obtaining the materials through other means. Therefore,
15   Plaintiffs’ motion to compel in camera review of Privilege Log Entries 26–29 and 64–66 is
16   DENIED.
17                        ii.   Privilege Log Entries 43–47 and 57–58
18          Plaintiffs argue that these entries are not protected by the work product doctrine because

19   they are communications between Defendant Bosmann and a non-attorney third party and

20   because the communications took place before Defendant Bosmann received a litigation hold

21   letter from Plaintiffs’ counsel. (Dkt. No. 65 at 13.) Defendant Bosmann responds that the

22   communications were made in anticipation of litigation because the communications were made

23   after Plaintiff Amy Meeker informed Defendant Bosmann that her “agency is aware of what is

24   going on and it has been suggested that we make a formal complaint.” (Id. at 16.) Plaintiff Amy

25   Meeker’s statement is taken out of context. Immediately after that statement, she says: “[t]his is

26   something I would never do because I know it would take away from children who are b[e]ing


     ORDER
     C17-0376-JCC
     PAGE - 8
 1   helped by Starfish.” (Dkt. No. 65-1 at 40.) Therefore, given the totality of the circumstances, this

 2   statement would not likely lead Defendant Bosmann to the conclusion that litigation was

 3   impending. Privilege Log Entries 43–47 and 57–58 were all made between Plaintiff Amy

 4   Meeker’s statement (made July 21, 2015) and the date that the litigation hold letter was received

 5   by Defendant Bosmann (November 2015), which would have certainly put Defendant Bosmann

 6   on notice that litigation was impending. (Dkt. No. 65-1 at 19–23, 40.) Because Plaintiff Amy

 7   Meeker’s statement alone would not likely have put Defendant Bosmann on notice that litigation

 8   was impending, Defendant Bosmann has not met his burden of showing that these documents
 9   were made in anticipation of litigation. Therefore, the Court ORDERS Defendant Bosmann to
10   produce Privilege Log Entries 43–47 and 57–58 for in camera review. If the Court determines
11   that the entries are protected by the work product doctrine, Plaintiffs will be required to show
12   that they have a substantial need for these materials to prepare their case and that they cannot,
13   without undue hardship, obtain their substantial equivalent by other means. See Fed. R. Civ. P.
14   26(b)(3)(A)(ii).
15   III.   CONCLUSION

16          For the foregoing reasons, the Court ORDERS that:

17          1. No later than 14 days after the Court enters this order, the parties shall submit a

18              revised stipulated protective order that covers the medical history and information for

19              each of Plaintiffs’ adopted children other than C.M.;

20          2. No later than 7 days after the Court enters the parties’ stipulated protective order,

21              Plaintiffs shall produce, whether in the form of deposition testimony or a response to

22              an interrogatory, the following information about each of Plaintiffs’ other adopted

23              children: (1) medical diagnoses (except mental health diagnoses); (2) treatments

24              related to the aforementioned diagnoses; (3) prognoses; (4) a typical week of care for

25              each child (including schedule and cost); and (5) any special care each child needs

26              over the course of a longer period of time (including schedule and cost);


     ORDER
     C17-0376-JCC
     PAGE - 9
 1          3. No later than 14 days after the Court enters this order, Defendant Bosmann shall

 2             produce Privilege Log Entries 6, 31, 33–39, 41, 43–47, and 57–58 for in camera

 3             review;

 4                  a. If any mid-level or lower-level employees are included on the emails in

 5                       Privilege Log Entries 35, 36, and 41, Defendant Bosmann shall indicate that

 6                       on his production of those entries, so that the Court can determine whether the

 7                       privilege has been waived for an independent reason;

 8          4. No later than 14 days after the Court enters this order, if any mid-level or lower-level
 9             employees were included on the email in Privilege Log Entry 21, Defendant
10             Bosmann shall produce that entry for in camera review;
11          5. If, after reviewing this order and Privilege Log Entries 6, 21, 31, 33–39, 41, 43–47,
12             and 57–58, Defendant Bosmann concludes that the attorney-client privilege and the
13             work product doctrine are indeed inapplicable, he may produce those documents to
14             Plaintiffs in lieu of providing them to the Court for in camera review. If Defendant
15             Bosmann chooses this option, he is ORDERED to file a short declaration with the
16             Court confirming his production of those privilege log entries.
17          6. The parties shall meet and confer before filing any future discovery motions.
18          DATED this 16th day of May 2019.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C17-0376-JCC
     PAGE - 10
